RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 17a0215p.06

                     UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                         >      No. 16-3972
       v.                                                │
                                                         │
                                                         │
 AIRIZ A. COLEMAN,                                       │
                                Defendant-Appellant.     │
                                                         ┘

                         Appeal from the United States District Court
                      for the Northern District of Ohio at Youngstown.
                     No. 4:16-cr-00046-1—James S. Gwin, District Judge.

                                   Argued: August 3, 2017

                           Decided and Filed: September 13, 2017

            Before: NORRIS, SUHRHEINRICH, and GRIFFIN, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Benjamin Beaton, SIDLEY AUSTIN LLP, Washington, D.C., for Appellant.
Karrie D. Howard, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellee.
ON BRIEF: Allison L. Ehlert, EHLERT APPEALS, El Cerrito, California, for Appellant.
Laura McMullen Ford, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for
Appellee.
 No. 16-3972                         United States v. Coleman                              Page 2


                                      _________________

                                           OPINION
                                      _________________

       SUHRHEINRICH, Circuit Judge.

                                     I. INTRODUCTION

       Defendant Airiz Coleman (Coleman) was convicted by a jury of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g). On appeal, he faults the district court
for failing to order sua sponte a mental competency evaluation pursuant to 18 U.S.C. § 4241(a).
We find no error and affirm.

                                      II. BACKGROUND

       A.      Pretrial Filings and Proceedings

       On November 17, 2015, Defendant pointed a gun at Garry Valentine (Valentine), a
recovery agent with a vehicle repossession company, and threatened to shoot him. As a result,
he was indicted on charges of being a felon in possession of a firearm and ammunition in
violation of 18 U.S.C. § 922(g)(1). At his arraignment, Defendant acknowledged his presence in
federal court, but challenged the court’s jurisdiction over him. Specifically, he contended that
the government was “trying to charge [him] with” a “commercial crime” and that the United
States could not be the victim of a commercial crime. Defendant also asked the magistrate judge
if he was “forcing [Defendant] to contract,” and referred to himself as a “flesh and blood living
being.” He claimed that his detention on “U.S. soil” was unconstitutional.

       Several weeks later, Defendant’s appointed counsel, Assistant Federal Public Defender
Charles Fleming, moved to withdraw as counsel after Defendant became “combative” and
“confrontational” during a meeting. At the hearing on the motion, Defendant told the court that
he was present “on special appearance, [as a] third-party intervenor” and claimed that he was a
“beneficiary and executor to the legal estate of the decedent[.]” Defendant stated that he had
surrendered his birth certificate “to the Court for set-off, settlement[.]” He contended that he
was not a corporation, an estate, or a legal fiction, but rather, was “a living man, . . . living
 No. 16-3972                        United States v. Coleman                              Page 3


private on the land.” And he “authorized” the court “to settle and close the account, case,
constructive trust.” Defendant also claimed that the court lacked “jurisdiction” and referenced
his “copyright.” The district court granted Fleming’s motion, and ordered that Defendant receive
other counsel.

       Several days before trial, Defendant filed a pro se notice reiterating his challenge to the
district court’s jurisdiction. In it he explained that he is “a living man . . . not a ‘corporate
fiction’ . . . [who] never signed any ‘Contract’ with the Public Defender’s Office[.]” He also
indicated that he had “appointed” “Respondent: James S. Gwin” “as Trustee to settle and close”
the case. Defendant signed the notice as his own “Authorized Representative” and listed an
address in “Warren, Ohio Republic,” with a zip code in brackets. Defendant included an
“AFFIDAVIT OF OWNERSHIP[,] Declaration of Nationality[,] Certificate/s of Titles[,] Birth
Certificates” stating that he was a “Moorish American National,” and claiming that using any of
his titles mention in the declaration required payment of “1,000,000,000.00 PER HOUR UPON
OCCURANCE [sic].” He further included several documents from the State of Ohio, his
original birth certificate, and a “Common Law Copyright Notice” for his name. Finally, he
attached a proposed “Order of Dismissal With Prejudice” pursuant to “Rule 12(b)(1)(2) of the
Federal Rules of Civil Procedure” alleging “[t]he lack of subject-matter jurisdiction,” and [t]he
lack of personam jurisdiction.”

       B.        The Trial Testimony

       Valentine was the first to testify.    He stated that when he attempted to repossess
Defendant’s truck on November 17, 2015, pursuant to a repossession order, Defendant pointed a
handgun approximately six or seven inches from Valentine’s face and threatened to kill him.
Defendant’s wife intervened and Valentine was able to call the police.

       Defendant gave his side of the story. According to Defendant, after his wife told him that
Valentine was trying to repossess the truck, Defendant went home and tried to start the vehicle.
It wouldn’t start and Defendant asked Valentine what he had done to it. Valentine allegedly said
that “[he] don’t know nothing” and refused to provide any papers. Defendant’s wife arrived.
 No. 16-3972                               United States v. Coleman                        Page 4


After that Defendant noticed that Valentine had a gun and was “shaking” it. Defendant claimed
that he smacked the gun from Valentine’s hand, grabbed it, and put it in his house.

       Pursuant to a search warrant, police found a loaded small black revolver with a white
handle on the kitchen counter approximately two feet from the back door. The gun contained
five rounds of ammunition and the hammer was “cocked back into a firing position,” where “[a]
slight pull of the trigger at [that] point would cause a bullet to go through that revolver.” It was
later determined that the firearm and ammunition were manufactured out of state.

       The jury convicted Defendant of being a felon in possession of a firearm.

       C.         Post-Trial Motion for New Counsel

       After trial, Defendant filed a pro se motion to dismiss his second attorney, Fernando
Mack. Mack’s tenure as counsel lasted through the trial. In a supporting affidavit, Defendant
claimed a conflict of interest because Mack demanded a fee in return for a winning verdict,
which Defendant was unable to pay. He further accused Mack of failing to communicate with
him and claimed that Mack was “unprepared” for trial. Defendant referenced the Strickland
standard1 in connection with his complaints against Mack.

       At the hearing on Defendant’s motion, Mack described Defendant as “pretty paranoid
about [his] representation” because “[h]e felt like [Mack] was working for the government and
this Court . . . had sent [Mack] to sabotage the case.” Mack stated that “throughout” his
communications with Defendant were difficult because Defendant insisted that they “would not
discuss the facts of the case.” Mack also stated that Defendant “was under the impression that if
a particular document was read in open court by [Mack] [the court] would release him.”

       Defendant testified that Mack did not pursue a suppression motion as requested, citing
the Fourth, Fifth, and Sixth Amendments. Defendant also claimed that he did not want to testify
at trial, but Mack insisted he could not “argue facts for [Defendant] unless [Defendant] g[o]t on
the stand and argue[d] facts.” Defendant explained, however, that both he and his wife “didn’t
want to argue for a corporation,” and that was why he “tried to be respectful” and said that he

       1
           Strickland v. Washington, 466 U.S. 668 (1984).
 No. 16-3972                              United States v. Coleman                                    Page 5


wasn’t the defendant, but a man. Defendant described the impact his incarceration had on his
family and his health. Defendant insisted that “the debt has been taken care of.” The court
relieved attorney Mack and appointed a new attorney—Defendant’s third—to represent him at
sentencing.

       D.         Sentencing

       During allocution, Defendant told the court that, “This has been the worst seven months
of my life,” and that he only wanted to “be there for my family economically, physically,
spiritually, and emotionally.” He described his difficult childhood, which included physical
abuse, and stated that family was “everything” to him. He also noted that he was the first person
in his family to receive a bachelor’s degree, and that he intended to obtain a master’s degree. In
addition, he noted that he had “completed a play,” which “FSP Records [wa]s backing.” He said
that his past inspired him to be “a loving husband, a great father, a great leader, a coach, and a
youth and adult mentor.” Defendant detailed the hardships his incarceration had on his family.
His wife lost her mother and their son attempted suicide. He told the court that he “never meant
to dishonor anyone in this courtroom” and that he “always wanted to provide for my family.” He
relayed the fact that he had saved another inmate’s life while incarcerated, which “show[ed] [his]
character.” He urged the court to send him home so that he could be there for his wife and
children.

       Lastly, Defendant stated that he had “a guaranteed job on anger management in LA with
Charlie Sheen.”2

       Defendant’s wife Renee also addressed the court. She described Defendant as having “an
overall calm demeanor.” She described him as “very thoughtful, helpful, respectful, caring, and
open hearted.”        Renee confirmed Defendant’s accounts that he mentored adults in the
community, was a coach, and that he had a “play that he was ready to produce at FSP Records.”

       The district court calculated an advisory Guidelines sentence of 37 to 46 months based on
a base offense level of 20, and a Criminal History Category of II. After considering the parties’


       2
           Charlie Sheen starred in the FX comedy series Anger Management, which premiered on June 28, 2012.
 No. 16-3972                                United States v. Coleman                                         Page 6


statements and arguments and the applicable advisory Guidelines factors, the district court
imposed a 36-month prison term.

         Now, for the first time on appeal, Defendant argues that the court erred by failing to order
sua sponte a competency evaluation.

                                                III. ANALYSIS

         A.       Standard of Review

         The parties disagree as to the proper standard of review. Defendant contends that we
review the question of whether there was “reasonable cause” to order a competency hearing sua
sponte for abuse of discretion, citing United States v Dubrule, 822 F.3d 866, 879 (6th Cir.), cert.
denied, 137 S. Ct. 252 (Oct. 3, 2016)3, and the government claims that plain error review applies
because this issue was not raised below, citing inter alia, United States v. Allen, 665 F. App’x
531, 533 (6th Cir. 2016), and United States v. McBride, 39 F. App’x 139, 142 (6th Cir. 2002)
(per curiam).4 We need not decide in this case which standard is proper because Defendant’s
claim fails under either standard.

         B.       Merits

         A district court is required to order a competency hearing sua sponte “if there is
reasonable cause to believe that the defendant may presently be suffering from a mental disease
or defect rendering him mentally incompetent to the extent that he is unable to understand the
nature and consequences of the proceedings against him or to assist properly in his defense.”
18 U.S.C. § 4241(a); United States v. White, 887 F.2d 705, 709 (6th Cir. 1989) (per curiam)
(stating that “the district court has not only the prerogative, but the duty, to inquire into a
defendant’s competency whenever there is ‘reasonable cause to believe’ that the defendant is

         3
           “A court abuses its discretion when it commits a clear error of judgment.” Dubrule, 822 F.3d at 879
(citation omitted).
         4
           Under the plain error standard, we may consider relief for an error not raised below only if we find
(1) error, (2) that is “plain,” and (3) that affects the substantial rights of the defendant. Johnson v. United States,
520 U.S. 461, 466-67 (1997). If these three conditions are met, then we may exercise our discretion to notice the
forfeited error, but only if we find the error seriously affects the fairness, integrity, or public reputation of the
judicial proceedings. Id. at 467.
 No. 16-3972                         United States v. Coleman                              Page 7


incompetent to stand trial”). “[T]he bar for incompetency is high: a criminal defendant must
lack either a ‘sufficient present ability to consult with his lawyer with a reasonable degree of
rational understanding’ or ‘a rational as well as factual understanding of the proceedings against
him.’” United States v. Miller, 531 F.3d 340, 350 (6th Cir. 2008) (quoting Drope v. Missouri,
420 U.S. 162, 172 (1975)). In determining whether a defendant is competent, a court should
consider evidence of irrational behavior, the defendant’s demeanor at trial, and any prior medical
opinion concerning competence to stand trial. Id. at 348 (quoting Drope, 429 U.S. at 180).

       Defendant argues that his “bizarre statements over the course of multiple hearings and
trial, and his interaction with his counsel—as reported by those attorneys—triggered reasonable
cause to believe” that he did not understand the nature and consequences of the criminal
proceedings and lacked the ability to consult with counsel to prepare his defense.

       1.      Awareness and Understanding of the Proceedings

       Defendant states that several instances of his behavior exemplify his lack of a rational
understanding that he was facing criminal charges rather than a civil case. Defendant claims that
the first tell-tale sign was his “[stringing] together legal jargon that made no sense.” At the
hearing on the motion to withdraw brought by his first attorney, Defendant stated that he was
“here on special appearance, third-party intervenor, okay, who was injured by this action, and
beneficiary and executor to the legal estate of the decedent[.]” He also believed that he could
authorize the district court “to settle and close” the case and that he could “decline any more
offers of imprisonment, fines, fees, or any other penalties.” Second, Defendant argues that he
“utterly fail[ed] to grasp that the jury had convicted him of a federal criminal offense[.]” At the
hearing to remove Mack as counsel, Defendant repeatedly insisted that his “debt” had been taken
care of, and the court was therefore required to release him from custody. Third, Defendant
claims that his “abnormal splintering of the self” should have raised a red flag. At the hearing on
his first attorney’s motion to withdraw, Defendant characterized himself as the defendant’s
“surety,” and at trial, as his “authorized representative.” In his objections to the presentence
report, Defendant claimed that he was not a defendant, but “a natural living man” (and not a U.S.
citizen). Fourth, he displayed “a grandiose belief in his own superior knowledge,” via his
“belligerence with the prosecutor while being cross-examined at trial.” In particular, Defendant
 No. 16-3972                         United States v. Coleman                              Page 8


confusingly discussed his 2008 felony convictions, first claiming that he prevailed, then that he
had taken a plea, and finally claiming that he had done so “unconsciously.” He also read a
“revised” passage from the Bill of Rights—his version of that document. Fifth, although “fairly
lucid” at sentencing, Defendant allegedly made “lofty claims that suggested he was not fully
connected to reality.”   This included his assertion that he was writing a play and had a
“guaranteed job on anger management in L.A. with Charlie Sheen.” Finally, the district court
itself twice commented that Defendant was not making any sense.

       However, as the United States points out, Defendant’s legal arguments directly
correspond to meritless rhetoric frequently espoused by tax protesters, sovereign citizens, and
self-proclaimed Moorish-Americans. See, e.g., United States v. McLaughlin, 675 F. App’x 387,
387 (4th Cir. 2017) (per curiam) (noting that the district court perceived the defendant’s behavior
as the product of his defiance and adherence to Moorish Nationalist ideals, rather than any
mental instability or inability); United States v. Amir, 644 F. App’x 398, 399 (6th Cir. 2016)
(rejecting the defendant’s attempts “to argue that he is not a citizen of the United States, but a
citizen of the ‘Republic of Ohio,’ to whom our federal courts’ jurisdiction does not apply.”); Rott
v. Oklahoma Tax Comm’n, 604 F. App’x 705, 708 (10th Cir. 2015) (rejecting the pro se
plaintiff’s “trust arguments . . . that until the relevant government actor . . . establishes a
commercial nexus, there is no ‘taxpayer;’ hence, no income”); United States v. Neal, 776 F.3d
645, 657 (9th Cir. 2015) (holding that the defendant’s “numerous comments . . . disputing
jurisdiction and other ‘nonsensical’ issues such as calling the United States a corporation” along
with his profession of a sovereign citizen belief system did not display a lack of competence);
United States v. Sterling, 738 F.3d 228, 233 n.1 (11th Cir. 2013) (noting that the phrases used by
the defendant “are often used by so-called ‘sovereign citizens, who believe they are not subject
to the jurisdiction of the courts and who frequently deny that they are the defendants in the
action, instead referring to themselves as third-party intervenors”); United States v. Vallone, 698
F.3d 416, 482 (7th Cir. 2012), (noting that the claim that one is a sovereign citizen and therefore
not a citizen of the United States under the Fourteenth Amendment and the Code of Federal
Regulations is “emblematic of tax protesters” and has been repeatedly rejected as frivolous by
the courts), judgment vacated on other grounds sub nom. Dunn v. United States, 133 S. Ct. 2825
(2013); United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (“Regardless of an
 No. 16-3972                          United States v. Coleman                               Page 9


individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured-party creditor,’ or
a ‘flesh-and-blood human being,’ that person is not beyond the jurisdiction of the courts.”);
United States v. James, 328 F.3d 953, 954-56 (7th Cir. 2003) (disruptive defendant who claimed
that he was a Moorish national and “copyrighted” his name and sent invoices to government
officials who used his name did not warrant a competency hearing). See generally United States
v. Gooch, 595 F. App’x 524, 527 n.1 (6th Cir. 2014) (noting that “[i]n general, sovereign citizens
believe that the United States Government, including the IRS, is a fraud and that ‘they, the
sovereign citizens, retain an individual common law identity exempting them from the authority
of those fraudulent government institutions’” (quoting A Quick Guide to Sovereign Citizens,
Univ. of N.C. Sch. of Gov’t (Mar. 2013), http://www.sog.unc.edu/sites/www.sog.unc.edu/files/S
overeign%20citizens%20brief%20guide%20Mar% 2013.pdf (last visited Dec. 15, 2014))).

       Defendant’s behavior resembles that of the defendant in Neal, who “professed a
‘sovereign citizen’ belief system.” Neal, 776 F.3d at 657. There, the Ninth Circuit rejected the
defendant’s attempt to “use those beliefs as an expression of incompetency” in the absence of
mental illness or uncontrollable behavior. Id. Similarly, the defendant in United States v. James
claimed that he was a Moorish national and therefore required to obey only those laws
mentioned in an ancient treaty between the United States and Morocco. James, 328 F.3d at 954.
As part of that belief system, he claimed that he had a right to compensation every time his name
was mentioned. Id. He also refused to cooperate with his appointed attorney. Id. The Seventh
Circuit concluded that a competency hearing was not necessary because the only evidence of
incompetence was “the unusual nature of [the defendant’s] beliefs.” Id. at 955. Like the
defendant in James, Defendant’s “obstreperous” behavior “does not cast doubt on his mental
acumen; many a person with no defense would rather play games, and try to goad the judge into
error, than face the music politely.” See id. at 956. Similarly, Defendant’s “back and forth” with
his attorneys, the Assistant United States Attorney, and the court cannot be characterized as
indicia of mental illness.

       In short, although Defendant expressed views that are fringe, he did not exhibit irrational
behavior before or during trial, or otherwise “act in a way that called his competency into
question.” United States v. Denkins, 367 F.3d 537, 547 (6th Cir. 2004); see also Gooch, 595 F.
 No. 16-3972                          United States v. Coleman                           Page 10


App’x at 527 (stating that “merely believing in fringe views does not mean someone cannot
cooperate with his lawyer or understand the judicial proceedings around him”; rejecting the
defendants’ claim that their sovereign citizens views cast doubt on their competence to stand
trial).

          The question remains whether Defendant’s beliefs or other behaviors established a
“deeper breakdown in . . . cognitive ability (i.e., ability to understand the ongoing legal
proceedings).” Gooch, 595 F. App’x at 528. Again, the record establishes that Defendant had a
“rational as well as factual understanding of the proceedings against him.” Dusky v. United
States, 362 U.S. 402, 402 (1960) (per curiam).

          That Defendant understood the criminal nature of the proceedings is reflected by the fact
that he challenged the court’s jurisdiction. He demonstrated his ability to make legal arguments,
albeit atypical ones. He drafted a detailed affidavit, provided state documents, and cited case
law, statutes, and constitutions. His trial testimony was designed to counter incriminating facts.
Post-trial, he appropriately shifted the focus of his legal arguments, referencing the Supreme
Court’s Strickland standard in his pro se motion complaining about Mack’s trial representation.
Although Defendant reiterated his statements about the “claim against” him at the hearing on the
motion, he acknowledged that the government, not an individual prosecutor, had a claim against
him and corrected the court when it misspoke. In short, Defendant clearly knew what was going
on.

          Defendant also cooperated with the probation officer who prepared the presentence
report. Other than refusing to provide his birth name, Defendant shared detailed personal
information about his family, his physical and mental health, education, employment history, and
finances. But, as the United States asserts, “[p]erhaps most telling” was Defendant’s “articulate,
passionate allocution” begging the court to return him to his family. Defendant explained how
the incarceration had affected him, physically and emotionally, and detailed the hardships it
imposed on his family. Defendant talked about his accomplishments, professional and personal.
He pleaded with the court for the chance to get back to his family so that he could “continue [his]
journey and success.” Again, Defendant’s swan song at sentencing reflects a carefully crafted
 No. 16-3972                          United States v. Coleman                             Page 11


attempt to present himself as a virtuous man, good father, and community leader, a character
very different than the one presented at earlier stages of the proceedings.

       Defendant suggests that his statement about a job offer constituted evidence of
“grandiose and possibly delusional thinking.” Given certain similarities between his behavior
and Charlie Sheen’s behavior (both in real life and on television), it could also have been an
attempt at rather ironic humor. Furthermore, his wife echoed many of Defendant’s statements
about his family relationships, community service, and the play he wrote. Finally, Defendant
was, for the most part, respectful of the court and all the participants in the judicial proceedings.
Cf. Gooch, 595 F. App’x at 528 (noting that the defendants “appeared to show respect, though
disagreement, with the judge and standby counsel”). In short, nothing in Defendant’s personal
history, conduct in or out-of-court, provided a basis for the district court to doubt his
competency.

       2.      Ability to Communicate With Attorneys

       Defendant also argues that “the evidence here raises a strong inference that [he] lacked
the ability to consult with his attorneys and assist them in preparing his defense.” In fact, the
record reflects just the opposite. While he lacked the desire, he certainly had the ability to
communicate. Defendant’s refusal to discuss the facts of his case with Mack and further refusal
to allow Mack to make arguments on his behalf, demonstrate an unwillingness to communicate,
not an inability to communicate. As this court has recognized, “[t]he decision not to speak to
one’s lawyer is a defendant’s prerogative, not a sign of mental incompetence.” Id. In any event,
the record reflects that the two did talk. Defendant himself admitted that he “was finally able to
communicate with Mr. Mack” before trial, but Mack refused to file a suppression motion.
Although Mack stated that Defendant was “pretty paranoid about [his] representation” because
Mack was allegedly working for the government and the court, this is not an unusual view
among those professing sovereign citizen beliefs. Without more, this does not establish lack of
competence. Defendant also asked Mack to read a certain document in open court, which means
that he did actually did discuss trial strategy with his attorney.            “[W]hat matters is the
defendant’s ability to communicate with his lawyer and to understand the legal proceedings.” Id.
Additionally, Defendant’s aggressive stance toward his first attorney, Fleming, did not render
 No. 16-3972                          United States v. Coleman                          Page 12


him incompetent to stand trial. See Miller, 531 F.3d at 349 (“a defendant is not rendered
incompetent to stand trial merely because he cannot get along with his counsel or disapproves of
his attorney’s performance”). Finally, Defendant has no history of mental illness, see id. at 348,
and not one of his three attorneys or his wife suggested otherwise, see Medina v. California, 505
U.S. 437, 450 (1992) (“defense counsel will often have the best-informed view of the
defendant’s ability to participate in his defense”).

                                       IV. CONCLUSION

       In sum, simply espousing sovereign citizen and other fringe views does not necessarily
demonstrate lack of competence, and nothing else in this record suggests that the experienced
district judge should have questioned Defendant’s competency to stand trial. We therefore
AFFIRM the district court’s judgment.